PER CURIAM:
P. Russell Steen, appointed counsel for Ericson Snow in this direct criminal appeal, has moved to withdraw from further representation of Snow and prepared a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Snow’s convictions and sentences are AFFIRMED.1

. We acknowledge that Snow expressed dissatisfaction with counsel’s performance leading up to his guilty plea and sentencing and that he might wish to argue that counsel was ineffective in that respect. Such claims, however, generally “are not considered for the first time on direct appeal,” but rather are best reserved for postconviction proceedings. United States v. Tyndale, 209 F.3d 1292, 1294 (11th Cir.2000); see Massaro v. United States, 538 U.S. 500, 504-05, 123 S.Ct. 1690, 155 L.Ed.2d 714 (2003).